DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 09/23/2021.
Claims 1-30 are pending of which claims 1, 15, 26 and 27 are the base independent claims.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the combined system of “Aldana‘138, Wang’103 and Lightstone’857” fails to show or merely suggest “enable a positioning entity to estimate a location of the UE based on the first time difference” as recited by applicant on page “9 of 13”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Aldana‘138, Wang’103 and Lightstone’857” explicitly teaches the above limitation.

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


.e. determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal sent by a transmission-reception point (TRP)) and time of arrival at client ToaC (M) 118b as the second time of arrival(i.e. determine a second ToA at the listening node of a second reference to the TRP), see para.0033, the client station 120 as listening node determine TDOA timing  as the time difference between M messages[118a] and ACK response messages[118b] (i.e. determine a first time difference between the first ToA and the second ToA), see fig.8, client station with position unit 812 (i.e. enable a positioning entity to estimate a location of the listening node), see para.0027-0028, 0058, using the TDOA to determine the position/location of the client station/communication device (i.e. estimate a location of the listening node based on the first time difference). Thus, it is very clear that the idea of having the client station, including position unit, determines its position using TDOA.


    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


.e. determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal sent by a transmission-reception point (TRP)) and second time of arrival (ToA) t_c2 at device 130 received from 391 for transmission to 390(i.e. determine a second ToA at the listening node of a second reference to the TRP), see fig.5 &  para.0045, any of various WDEVs 210-234 to be access point  or wireless station as UE, in this case WDEV 310  is considered as the listening node that receives t_c1 as the first TOA from WDEV 390 as transmission-reception point (TRP) and t_c2 as second TOA from WDEV 391 as UE for transmission back to 390 transmission-reception point (TRP), see para.0068, device 310, must include a position unit, determines its specific location . Thus, it is very clear that listening node 310 snoops communication between transmission-reception point (TRP) 390 and UE 391. Furthermore, the listening node 310 using that information for determining its location.
Lightstone’857 teaches, see para.0041, listening nodes that listen for reference signal from wireless devices and perform wireless device positioning using uplink time difference of arrival (UTDOA)). Thus is very clear that the idea of having a listening node(s) estimates/determines position/location of the wireless device as UE using uplink time difference of arrival (UTDOA) (i.e. enable a positioning entity to estimate a location of the UE based on the first time difference).
The Applicant argues, see page 11 of 13, that “With reference to Lightstone, while a wireless device (or UE) engaged in a UTDOA positioning procedure may transmit a reference RF signal to a TRP, there is no disclosure or suggestion in Lightstone that such a wireless device/UE receives a reference RF signal from the TRP. Thus, the UTDOA in Lightstone is not a time difference between the ToA of a reference RF signal transmitted by a UE and the ToA of a reference RF signal transmitted by a TRP. Rather, as is known in the art, a UTDOA is the time difference between the ToA of a reference RF signal received from the UE at a first TRP and the ToA of the reference RF signal received from the UE at a second TRP”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Aldana‘138, Wang’103 and Lightstone’857” explicitly teaches the above limitation.
As shown above the combination of Aldana‘138 and Wang’103 teaches a listening node that determines time difference based on first time of arrival and second time of arrival transmitted between UE and as transmission-reception point (TRP). Then the listening node using determined time difference for determining wireless device positioning using uplink time difference of arrival (UTDOA)).Thus is very clear that the idea of having a listening node(s) estimates/determines position/location of the wireless device as UE using uplink time difference of arrival (UTDOA) (i.e. enable a positioning entity to estimate a location of the UE based on the first time difference).
Furthermore, a quick review of the Applicant’s specification, shows, in fact enabling UTDOA with listening node…between base station and UE (see at fig.12-13 with related text, para.0028, 0145, UTDOA is similar positioning method to OTDOA).
Regarding claims 15 and 26-27, the same argument as claim 1 is also applied to claims 15 and 26-27 since claims 15 and 26-27 recited similar features as claim 1.
regarding claims 1-14, 16-25 and 29-30, the same argument as independent claim  1 is also applied to claims 1-14, 16-25 and 29-30 since claims 1-14, 16-25 and 29-30 are each depend either directly or indirectly from independent claims 17 as discussed above.
estimating a location of a UE based on a time difference between the ToA of a reference RF signal transmitted by the UE and the ToA of a reference RF signal transmitted by a TRP”.
In response to applicant's arguments against the references individually(see page 11 of 13), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combined system of Aldana‘138, Wang’103 and 
As shown above the combination of Aldana‘138 and Wang’103 teaches a listening node that determines time difference based on first time of arrival and second time of arrival transmitted between UE and as transmission-reception point (TRP). Then the listening node using determined time difference for determining its location. Since the claimed invention requires using the determined time for estimate the location of UE, Lightstone’857 is used to show, see para.0041, listening nodes that listen for reference signal from wireless devices and perform wireless device positioning using uplink time difference of arrival (UTDOA)).Thus is very clear that the idea of having a listening node(s) estimates/determines position/location of the wireless device as UE using uplink time difference of arrival (UTDOA) (i.e. enable a positioning entity to estimate a location of the UE based on the first time difference).
In response to applicant's argument that there is no suggestion to combine the references (see page 11 of 13), the examiner recognizes that obviousness can In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the suggestion to combine the references was shown in the background of the secondary references (please, see rejection below).

In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “means for processing configured to:  to determine first time of arrival…second ToA…a first time difference…and enable…” is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
However, the written appears to fail to disclose the corresponding structure, material or acts for the claimed invention. A review of the specification only shows fig.1A with each of the step as recited in claim 12, but no specific/single algorithm for each of “means for” as required. It is noted that an algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task”. Thus, Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
It is noted that a review of the specification does not shows a single means with a plurality of algorithms for performing each of the steps. If the Applicant intends to claim a “processor” alone that performs each of the steps and it is fully supported by the specification, the Examiner would suggest to replace “means for processing…” with “processor…”.
            Claims 16-25 contain a similar issue as discussed for claim 15 above, thus,  16-25 are rejected for the same reasons as set forth above for claim 15 since they depend from claim 15.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicants remarks from 9/23/2021 were fully considered and are persuasive.  An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the amended claims.
The prior art of record fails to teach (calculate the distance between the first listening node and the UE based on the first time difference, a propagation time between the TRP and the first listening node, a propagation time between the TRP and the UE, and a third time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE; and calculate the distance between the second listening node and the UE based on the second time difference, a propagation time between the TRP and the second listening node, the propagation time between the TRP and the UE, and the third time difference), as substantially described in independent claim (claim 28). These limitations, in combination with the remaining limitations of claim (claim 28), are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 11-14, 15-17, 19-21, 24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2015/0063138) in view of Wang et al (US 2015/0094103) and Lightstone et al (US 2017/0111857).
see fig.3a, which shows STA 120 as listening node, see fig.8a, which shows client with 808 for receiving TOA and determine position, memory processor and transceiver network interface), comprising: a memory (see fig.8, which shows memory 806); at least one transceiver(see fig.8, which shows network interfaces 804 as transceiver for receiving and transmitting 804); and a processing system communicatively coupled to the memory and the at least one transceiver(see fig.8, which shows processor 802 system communicatively coupled to the memory 806 and the at least one transceiver 804), wherein the processing system is configured to: determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal sent by a transmission-reception point (TRP)(see fig.3A, with shows  120 determine TOAC 118a as first ToA from 102);
determine a second ToA at the listening node of a second reference to the TRP (see fig.3A, which discusses determine TOAC(ACK) as second Toa 118B); 
determine a first time difference between the first ToA and the second ToA (see para.0028, para.0033  see para.0057, determine time difference TDOA of arrival between the message(M) and corresponding ACK message); see fig.8A, which shows position entity 808 with position unit to estimate location/position)based on the first time difference (see para.0057, client determine position based on time instances for TDOA of arrival between the message(M) and corresponding ACK message). 
As discussed above, although Aldana ‘138 discloses client 120 receives TOA from sending station and receiving to be AP and determines its location (see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “second time of arrival (ToA)… RF signal sent by the UE and first time of arrival (ToA) …at UE” as required by present claimed invention.  However, including “second time of arrival (ToA)… RF signal sent by the UE and first time of arrival (ToA) …at UE” would have been obvious to one having ordinary skill in the art as evidenced by Wang’103.
In particular, in the same field of endeavor, Wang’103 teaches the use of a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal sent by a transmission-reception point (TRP to UE (see fig.3A, see para.0038, which discusses 130 first TOA, see para.0047 see para.0045, which discusses any of various WDEVs 210-234 to be access point  or wireless station as UE, thus receiving at UE);
see fig.3A, see para.0038, which discusses 130 second TOA, see para.0048, see para.0045, which discusses any of various WDEVs 210-234 to be access point or wireless station as UE, thus sending by UE, see para.0050, which discuses 224 determines its differential distance and determines its location); 
In view of the above, having the system of Aldana ‘138 and then given the well-established teaching of Wang’103, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Aldana ‘138 to include “second time of arrival (ToA)… RF signal sent by the UE and first time of arrival (ToA) …at UE” as taught by Wang’103, since Wang’103 stated in para.0008+ that such a modification would provide a system by which all communication devices may operate to determine their location in efficient and accurate ways.
As discussed above, although the combination of Aldana ‘138 and Wang’103 discloses client 120/Listening node determines its location based on TOA (Aldana‘138, see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “enable a positioning entity to estimate a location of the UE based on the first time difference” as required by present claimed invention.  However, 
In particular, in the same field of endeavor, Lightstone’857 teaches the use of enable a positioning entity to estimate a location of the UE based on the first time difference (see para.0041, which discusses listening node  that to reference signals from wireless devices and perform wireless device position/location using uplink time difference of arrival).
In view of the above, having the combined system of Aldana ‘138 and Wang’103 and then given the well-established teaching of Lightstone’857, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Aldana ‘138 and Wang’103 to include “enable a positioning entity to estimate a location of the UE based on the first time difference” as taught by Lightstone’8573, since Lightstone’857 stated in para.0009+ that such a modification would provide a need for improved systems and methods for autonomously activating or waking base stations (e.g., eNBs) in a supporting layer of a RAN.
see fig.8A, 808, positing unit 812). 
Regarding claim 3, 17, 29-30 Aldana ‘138 discloses wherein the at least one processor is further configured to: 
a propagation time between the TRP and the listening node (see para.0026, RTT).
As discussed above, although Aldana ‘138 discloses client 120 receives TOA from sending station and receiving to be AP and determines its location (see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “calculate a distance between the listening node and the UE based on the first time difference, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE” as required by present claimed invention.  However, including “calculate a distance between the listening node and the UE based on the first time difference, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE” would have been obvious to one having ordinary skill in the art as evidenced by Wang’103.
 0069, discusses any of various WDEVs 210-234 to be access point  or wireless station as UE, thus receiving at UE),  a propagation time between the TRP and the UE(see para.0058), and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE(see para.0035, 0039, 0069, discusses any of various WDEVs 210-234 to be access point  or wireless station as UE, thus receiving at UE, SSEE PARA.0055).
In view of the above, having the system of Aldana ‘138 and then given the well-established teaching of Wang’103, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Aldana ‘138 to include “calculate a distance between the listening node and the UE based on the first time difference, a propagation time between the TRP and the listening node, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE” as taught by Wang’103, since Wang’103 stated in para.0008+ that such a modification would provide a system by which all communication devices may operate to determine their location in efficient and accurate ways.
see para.0027, 0031, RTT). 
Regarding claim 6, 20, Aldana ‘138 discloses wherein the at least one processor is further configured to: determine the propagation time between the TRP and the listening node from an RTT procedure between the listening node and the TRP(see para.0027, 0031, RTT).
Regarding claim 7, 21, , As discussed above, although the combination of Aldana ‘138 and Wang’103 discloses client 120/Listening node determines its location based on TOA (Aldana‘138, see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “determine the location of the UE based on the distance between the listening node and the UE, a distance between at least one other listening node and the UE, and a distance between the TRP and the UE” as required by present claimed invention.  However, including “determine the location of the UE based on the distance between the listening node and the UE, a distance between at least one other listening node and the UE, and a distance between the TRP and the UE” would have been obvious to one having ordinary skill in the art as evidenced by Lightstone’857.
see para.0041, which discusses listening node  that to reference signals from wireless devices and perform wireless device position/location using uplink time difference of arrival).
In view of the above, having the combined system of Aldana ‘138 and Wang’103 and then given the well-established teaching of Lightstone’857, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Aldana ‘138 and Wang’103 to include “determine the location of the UE based on the distance between the listening node and the UE, a distance between at least one other listening node and the UE, and a distance between the TRP and the UE” as taught by Lightstone’8573, since Lightstone’857 stated in para.0009+ that such a modification would provide a need for improved systems and methods for autonomously activating or waking base stations (e.g., eNBs) in a supporting layer of a RAN.
Regarding claim 8, Aldana ‘138 discloses wherein the listening node does not perform an RTT procedure with the UE (see abs, RTT wth AP, thus not with UE). 
see fig.3a & see fig.8, which discusses client with position to receiving TOA). 
Regarding claim 12, Aldana ‘138 discloses wherein the TRP and the listening node are not time synchronized(see fig.3a, client only receive TOA, thus not sync). 
Regarding claim 13, Aldana ‘138 discloses wherein the first reference RF signal comprises an acknowledgment (ACK) signal and/or (due to or language, only one them is being considered) the second reference RF signal comprises a sounding reference signal (SRS) (see fig.3A). 
Regarding claim 14, 25, Aldana ‘138 discloses the listening node comprises a TRP neighboring the UE, or(due to or language, only one them is being considered)  the listening node comprises a second UE with a known location (see fig.3a, see para.0028, 0057) . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2015/0063138) in view of Wang et al (US 2015/0094103) and Lightstone et al (US 2017/0111857) and further in view of  Wang et a; (US 2015/0139212)
Regarding claim 4,18, claim as discussed above, although Aldana ‘138 discloses client 120 receives TOA from sending station and receiving to be AP and determines its location (see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE” as required by present claimed invention.  However, including “wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE” would have been obvious to one having ordinary skill in the art as evidenced by Wang’103.
In particular, in the same field of endeavor, Wang’103 teaches the use of wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE(see para.0058, para.0039, 0069, discusses any of various WDEVs 210-234 to be access point  or wireless station as UE,).
before the effective filling date of the claimed invention to modify the system of Aldana ‘138 to include “calculate a distance between the listening node and the UE based on the first time difference, a propagation time between the TRP and the listening node, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE” as taught by Wang’103, since Wang’103 stated in para.0008+ that such a modification would provide a system by which all communication devices may operate to determine their location in efficient and accurate ways.
As discussed above, although the combination of Aldana ‘138 and Wang’103 discloses client 120/Listening node determines its location based on TOA (Aldana‘138, see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “receive, via the at least one transceiver, a measurement report from the UE, the measurement report including the second time difference” as required by present claimed invention.  However, including “receive, via the at least one transceiver, a measurement report from the UE, the measurement report including the second time difference” would have been obvious to one having ordinary skill in the art as evidenced by Wang’212.
see para.0026, station measure time of arrival of the received ftm frames and passes/report the measurements timestamps to STAT 202).
In view of the above, having the combined system of Aldana ‘138 and Wang’103 and then given the well-established teaching of Wang’212, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Aldana ‘138 and Wang’103 to include “enable a positioning entity to estimate a location of the UE based on the first time difference” as taught by Wang’212, since Wang’212 stated in para.0008+ that such a modification would provide solution for simplified Indoor Location operation with reduce airtime, lower STA power consumption, simpler operation, and easier deployment is sought.

Claim 9-10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2015/0063138) in view of Wang et al (US 2015/0094103) and Lightstone et al (US 2017/0111857) and further in view of Akkarakaran et al (US 2017/0374637 ).
see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as required by present claimed invention.  However, including “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” would have been obvious to one having ordinary skill in the art as evidenced by Akkarakaran’637.
In particular, in the same field of endeavor, Akkarakaran’637 teaches the use the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams(see fig.2-4).
In view of the above, having the combined system of Aldana ‘138 and Wang’103 and then given the well-established teaching of Akkarakaran’637, it before the effective filling date of the claimed invention to modify the combined system of Aldana ‘138 and Wang’103 to include “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as taught by Akkarakaran’637, since Akkarakaran’637 stated in para.0006+ that such a modification would provide an improved system.
Regarding 10, 23, As discussed above, although the combination of Aldana ‘138 and Wang’103 discloses client 120/Listening node determines its location based on TOA (Aldana‘138, see fig.3, see para.0057), Aldana ‘138 does not explicitly show the use of “the second reference RF signal is transmitted by the UE on a plurality of beams, the second reference RF signal is received at the listening node on a first beam of the plurality of beams, and the second reference RF signal is received at the TRP on a second beam of the plurality of beams” as required by present claimed invention.  However, including “the second reference RF signal is transmitted by the UE on a plurality of beams, the second reference RF signal is received at the listening node on a first beam of the plurality of beams, and the second reference RF signal is received at the TRP on a second beam of the 
In particular, in the same field of endeavor, Akkarakaran’637 teaches the use the second reference RF signal is transmitted by the UE on a plurality of beams, the second reference RF signal is received at the listening node on a first beam of the plurality of beams, and the second reference RF signal is received at the TRP on a second beam of the plurality of beams (see fig.2-4).
In view of the above, having the combined system of Aldana ‘138 and Wang’103 and then given the well-established teaching of Akkarakaran’637, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Aldana ‘138 and Wang’103 to include “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as taught by Akkarakaran’637, since Akkarakaran’637 stated in para.0006+ that such a modification would provide an improved system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention
Wu et al (US 2011/0156878) teaches, see para0014 & 0037, In the first embodiment of the present invention, a DME listener device (hereinafter DME listener) is added to the existing DME transponder system. A DME listener is a multi-channel DME receiver that receives the The DME listeners determine at least a time difference of arrival (TDOA) for each pair of received interrogation and reply signals and transmit at least TDOA data to a designated location, such as a central computer, designated DME transponder, designated DME listener or other transceiver having sufficient memory and computational capability (hereinafter central computer) to receive and store data from other DME listeners and/or DME listeners and SSR receive units (RUs) and perform multilateration (MLAT) calculations to determine a position of the DME interrogator.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474